Citation Nr: 1031844	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  06-18 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for discoid lupus 
erythematosus (lupus), to include as due to exposure to 
herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 





INTRODUCTION

The Veteran had active military service from April 1968 to April 
1970, to include service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  

The Veteran was scheduled for a Board hearing at the RO in August 
2008.  He failed to report for the scheduled hearing without 
explanation.  He has not requested that the hearing be 
rescheduled.  Therefore, his request for a Board hearing is 
deemed to be withdrawn.


FINDINGS OF FACT

1.  In an unappealed September 1980 rating decision, the Veteran 
was denied entitlement to service connection for lupus.  

2.  The evidence associated with the claims files subsequent to 
the September 1980 rating decision is cumulative or redundant of 
the evidence previously of record or is not sufficient to 
establish a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen a claim 
of entitlement to service connection for lupus.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

Additionally, in March 2006, the Court held that because the 
terms "new" and "material" in a new and material evidence 
claim have specific, technical meanings that are not commonly 
known to VA claimants, when providing the notice required by the 
VCAA, it is necessary, in most cases, for VA to inform claimants 
seeking to reopen a previously and finally disallowed claim of 
the unique character of the evidence that must be presented.  
Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

The record reflects that the Veteran was mailed a letter in 
August 2004 advising him of what the evidence must show and the 
respective duties of VA and the claimant in obtaining evidence.  
The August 2004 letter also informed the Veteran of the basis for 
the prior denial.  In an April 2006 letter, the Veteran was 
provided appropriate notice with respect to the disability-rating 
and effective-date elements of the claim.

Although the Veteran was not provided adequate notice until after 
the initial adjudication of the claim, the Board finds that there 
is no prejudice to the Veteran in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board notes that following the 
provision of the required notice and the completion of all 
indicated development the claim was readjudicated in a May 2006 
Statement of the Case.  There is no indication or reason to 
believe that the ultimate decision on the merits of the claim 
would have been different had complete VCAA notice been provided 
at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).  

The Board also finds the Veteran has been afforded adequate 
assistance in response to his claim.  The Veteran's service 
treatment records (STRs) and service personnel records (SPRs) are 
on file.  VA Medical Center treatment notes have been obtained.  
Private medical records are on file.  The record reflects that 
the Veteran is receiving benefits from the Social Security 
Administration (SSA).  However, there is no evidence, and the 
Veteran does not contend, that information contained in the SSA 
records would provide evidence of a link between the Veteran's 
lupus and his active service, to include as due to exposure to 
herbicides.  Therefore, the Board finds that a remand to obtain 
these records is not warranted.  Neither the Veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, which could be obtained to substantiate 
the claim.  The Board is also unaware of any such evidence.

The Board acknowledges that the Veteran has not been provided a 
VA examination in response to his claim to reopen and that no VA 
medical opinion has been obtained in response to this claim, but 
notes that VA has no obligation to provide such an examination or 
obtain such an opinion if new and material evidence has not been 
presented.  See 38 C.F.R. § 3.159 (c)(4).

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Analysis

The Veteran originally filed his claim of entitlement to service 
connection for a skin disability in July 1980.  In an unappealed 
September 1980 rating decision, the RO denied entitlement to 
service connection for lupus because there was no evidence that 
the Veteran's diagnosed lupus was incurred in active service or 
that it was due to exposure to herbicides while serving in the 
Republic of Vietnam.  The Veteran did not appeal this decision.

The evidence of record at the time of the September 1980 rating 
decision included the following: the Veteran's STRs, which are 
negative for evidence of a skin disorder or lupus; a November 
1973 VA examination report, at which time the Veteran was 
diagnosed with lupus; the Veteran's statements reporting that he 
had experienced the skin disorder, which was later diagnosed as 
lupus, since his return from the Republic of Vietnam in 1969; and 
medical treatment records from 1980 showing that the Veteran 
received dermatological treatment for lupus. 

The evidence that has been received since the RO's September 1980 
rating decision includes the following: additional private 
treatment records showing treatment for lupus from 1974 until 
1981; VA Medical Center treatment notes which show that the 
Veteran reported a history of lupus at a primary care intake 
examination in May 2004; the Veteran's June 2005 Notice of 
Disagreement, in which he reported that he had been told by a 
researcher that his diagnosed lupus was related to his exposure 
to herbicides while in the Republic of Vietnam; and additional 
statements from the Veteran reporting that he believed his lupus 
was a result of his exposure to herbicides while on active duty.

The Board finds the evidence received since the September 1980 
rating decision to be cumulative and redundant in nature in that 
it continues to show the post-service presence of lupus.  In 
addition, it does not relate to the reason the claim was 
originally denied.  No competent evidence of a nexus between the 
Veteran's active service and lupus has been added to the record.  
Therefore, the evidence added to the record is not sufficient to 
establish a reasonable possibility of substantiating the claim.

Accordingly, reopening of the claim of entitlement to service 
connection for lupus is not warranted.



ORDER

The Board having determined that new and material evidence has 
not been presented, reopening of the claim for entitlement to 
service connection for lupus is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


